 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT
 8                             FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    NAM BA NGUYEN,                                     No. 2:13-cv-0963-MCE-EFB P
11                        Plaintiff,
12            v.                                         ORDER DIRECTING FILING OF PRETRIAL
                                                         STATEMENTS
13    CALIFORNIA PRISON HEALTH
      SERVICE, et al.,
14
                          Defendants.
15

16

17          Plaintiff is a former California state prisoner proceeding without counsel in an action

18   brought under 42 U.S.C. § 1983. On October 10, 2017, after the court granted defendants’

19   motion for summary judgment and the Clerk of the Court entered judgment in their favor,

20   plaintiff filed a notice of appeal. ECF No. 87. On September 21, 2018, the U.S. Court of

21   Appeals for the Ninth Circuit issued an order affirming in part and reversing in part this court’s

22   summary judgment and dismissal order, and remanded the action to this court for further

23   proceedings. See ECF No. 91 (finding that summary judgment was improper on plaintiff’s

24   deliberate indifference claims regarding defendants Osman’s and Champen’s failure to treat his

25   inability to chew solid food). Accordingly, the court will order the parties to file pretrial

26   statements in accordance with Local Rule 281. Plaintiff is hereby advised that failure to comply

27   with the procedures set forth below may result in the preclusion of any and all witnesses named in

28   his pretrial statement.
                                                        1
 1           At trial, plaintiff must be prepared to introduce evidence to prove each of the alleged facts
 2   in support of his claims. Trial evidence generally takes the form of: (a) exhibits; and (b) witness
 3   testimony. It is plaintiff’s responsibility to produce all of the evidence to prove his case, whether
 4   that evidence is in the form of exhibits or witness testimony. If plaintiff wants to call witnesses to
 5   testify, he must follow certain procedures to ensure that the witnesses will be at the trial and
 6   available to testify.
 7           The following procedures apply for calling witnesses:
 8      I.   Obtaining Attendance of an Incarcerated Witness Who Intends to Testify Voluntarily
 9           A witness who is willing to testify without the compulsion of a subpoena, but who is
10   imprisoned or incarcerated, cannot appear to testify without a court order directing the custodian
11   to produce him at the time of trial. The court will issue such an order only upon a showing that
12   the witness has agreed to testify voluntarily and has actual knowledge of relevant facts.
13           Therefore, a party intending to introduce testimony from such a witness must file with his
14   pretrial statement a motion for an order directing the witness’s custodian to produce the witness
15   for trial. The motion must:
16           1. Identify the witness by name, California Department of Corrections and Rehabilitation
17               number, and address;
18           2. Include affidavits showing that the witness intends to testify voluntarily. This
19               intention can be shown as follows:
20                       a. The party can swear by affidavit that the witness has communicated to him
21                           an intention to testify voluntarily. The affidavit must include a statement
22                           of when and where the prospective witness informed the party of this
23                           willingness; or
24                       b. The witness can swear by affidavit that he is willing to testify without the
25                           compulsion of subpoena.
26               3. Include affidavits showing each witness has actual knowledge of relevant facts.
27                   The witness’s knowledge can be shown as follows:
28   /////
                                                        2
 1                      a. The party can swear that he knows the witness saw or heard relevant facts.
 2                          For example, if something occurred in plaintiff’s cell and plaintiff saw that
 3                          a cell-mate was present and observed the incident, then plaintiff may swear
 4                          to the cell-mate’s ability to testify; or,
 5                      b. The witness can swear to the relevant facts he observed.
 6          Any such affidavit must describe the incident, state when it occurred, where it occurred,
 7   who was present, and how the witness was in a position to see or to hear what occurred.
 8          The court will review and rule on the motion for attendance of incarcerated witnesses,
 9   specifying which prospective witnesses must be brought to court. Subsequently, the court will
10   issue the order necessary to cause the witness' custodian to bring the witness to court.
11    II.   Obtaining Attendance of an Incarcerated Witness Who Refuses to Testify Voluntarily
12          If a party seeks to present testimony of an imprisoned or incarcerated witness who does
13   not intend to testify voluntarily, the party must with his pretrial statement file a motion for an
14   order directing that witness to appear. Such a motion must comply with the requirements
15   explained above but the movant must demonstrate that any such witness does not intend to testify
16   voluntarily.
17   III.   Obtaining Attendance of an Unincarcerated Witness Who Agrees to Testify Voluntarily
18          A party need not obtain an order to produce an unincarcerated witness who intends to
19   testify voluntarily. However, the party is responsible for ensuring attendance of such a witness.
20   IV.    Obtaining Attendance of Unincarcerated Witnesses Who Refuse to Testify Voluntarily
21          To obtain the presence of a witness who is at liberty and who refuses to testify voluntarily,
22   the party who intends to present that witness’s testimony, and who proceeds in forma pauperis,
23   must complete and submit to the United States Marshal a subpoena for service upon the witness.
24   Blank subpoena forms may be obtained from the Clerk of the Court. Along with a completed
25   subpoena, the party must also submit a copy of the court’s order granting that party in forma
26   pauperis status. Additionally, the party must tender a money order payable to the witness in the
27   amount of the daily witness fee, $40.00, plus the witness’s travel expenses. The party must also
28   notify the court that these materials have been submitted to the United States Marshal not earlier
                                                         3
 1   than four weeks and not later than two weeks before trial. A subpoena will not be served by the
 2   United States Marshal upon an unincarcerated witness unless the subpoena is accompanied by the
 3   materials listed above. No statute authorizes the use of public funds for expenses in civil cases
 4   and so even a plaintiff proceeding in forma pauperis must tender any witness fees and travel
 5   expenses.
 6          In accordance with the above, IT IS HEREBY ORDERED that:
 7          1. Within thirty days of the date of this order, plaintiff shall file and serve a pretrial
 8               statement and any motions necessary to obtain the attendance of witnesses at trial.
 9               Plaintiff is cautioned that failure to file a pretrial statement in accordance with this
10               order may result in the imposition of sanctions, including dismissal of this action.
11          2. Defendants shall file a pretrial statement not later than thirty days after the filing of
12               plaintiff’s statement.
13          3. Pretrial conference (as described in Local Rule 282) will be conducted on the file only,
14               without appearance by either party.
15          4. The date for jury trial before a district judge will be set in the pretrial order.
16   DATED: October 17, 2018.
17

18

19

20

21

22

23

24

25

26

27

28
                                                         4
